Dissenting Opinion by
Judge DiSalle:
I respectfully dissent. In my opinion the standard of review set forth in Community College of Beaver County v. Community College of Beaver County, Society of the Faculty (PSEA/NEA), 473 Pa. 576, 375 A.2d 1267 (1977), and followed by this Court in Commonwealth v. Joint Bargaining Committee of Pennsylvania Employment Security Employes Association, 35 Pa. Commonwealth Ct. 347, 386 A.2d 1050 (1978), compels ns to affirm the award in this case.
In Beaver County, our Supreme Court adopted the “essence” test announced in United Steelworkers v. Enterprise Wheel and Car Corp., 363 U.S. 593 (1960). That test provides that an arbitrator’s award must be upheld if “it draws its essence from the collective bargaining agreement.” It is true that the Court in Beaver County said that the language of Section 11 (d) of the Act of April 25, 1927 (Arbitration Act), P.L. 381, as amended, 5 P.S. §171 (d) “seeks to establish between the reviewing court and the arbitrator’s award the same relationship as traditionally exists between a reviewing court and a jury’s verdict.” Justice Pomeroy went on to say, however, that “[wjhile introduction of the ‘n.o.v.’ concept into the field of arbitration may have been a new departure, it is hardly a radical change, nor does it dictate that a much closer or different scrutiny of an arbitration award will be available than under the approach of Enterprise Wheel and Car.” 473 Pa. at 589-90, 375 A.2d at 1273.
*629Furthermore, following a comprehensive review of Commonwealth and Superior Court cases interpreting Section 11(d) of the Arbitration Act (in which he notes that our Court has expressly adopted the Enterprise Wheel and Gar “essence” standard), Justice Pomeroy mates this observation:
On the theory that the collective bargaining agreement involved here is ‘ambiguous’ with respect to the rights of the retrenched faculty, it would be possible, applying the well-settled common law contract classification exemplified in Framlau, supra, to say that the arbitrator’s award is based on a finding of fact (interpretation of an ambiguous writing) and therefore not to be disturbed on review if supported by language appearing in the contract. To do so, however, would imply that the standard of review of an arbitrator’s interpretation of a collective bargaining agreement turns on the common law question of whether the agreement is ‘ambiguous’ and therefore to be interpreted by the finder-of-fact (jury) or ‘unambiguous’ and to be interpreted by the court. We are satisfied that this is not the correct approach. (Emphasis added.)
473 Pa. at 592, 375 A.2d at 1274-75.
Then, after reviewing the dichotomy in contract law by which juries are to pass on “questions of fact” and courts are to pass on “questions of law” Justice Pomeroy says:
In applying the ‘n.o.v.’ standard of review of 5 P.S. §171 (d) (‘award is against the law . . .’) to arbitration awards, we must therefore analyze the role played by the arbitrator in interpreting collective bargaining agreements. From what we have just said, it is clear that the arbitrator in all cases in which interpreta*630tion of the collective bargaining agreement is called for is deciding a factual question: what the parties intended. The division effected by the common law between ambiguous writings (interpreted by the jury) and unambiguous writings (interpreted by the court as a ‘question of law’) is logically inapplicable to interpretation questions which arise in arbitration. The policy considerations which compelled the common law to make the division (jury illiteracy, lack of respect for writings, etc.) are absent in the arbitration forum. A fortiori is thus true under a statute such as PERA, which mandates arbitration as the exclusive means of interpreting collective bargaining agreements in the first instance. See 43 P.S. §1101.903. (Emphasis added.)
473 Pa. at 593, 375 A.2d at 1275.
Justice Pomeroy concludes that where an arbitrator has been asked to determine the intention of the contracting parties, then his award is “based on a resolution of a question of fact and is to be respected by the judiciary if ‘the interpretation can in any rational way be derived from the agreement, viewed in light of its language, its context and any other indicia of the parties’ intention. . . .’ Ludwig Honold Mfg. Co. v. Fletcher, 405 F.2d 1123, 1128 (3d Cir. 1969).” Id. In the instant case the arbitrator interpreted the provision in question to mean that any warning letter received prior to the twelve month period immediately- preceding receipt of the last warning letter was to be disregarded; in other words, no employe could be discharged without first receiving all three warning letters within a twelve month period. Although we may disagree with this interpretation, are we to say that it can in no rational way be derived from the agreement viewed in the light of *631its language, its context, and the intention of the parties, especially where, as here, the union contended that the provision did not reflect the intention of the parties at the time the agreement was executed? .
It is interesting to note that in our decision in Beaver County1 we reversed the arbitrator on the grounds that he both “altered the agreement” and misinterpreted several key provisions thereof. Yet, in spite of our finding that his interpretation was clearly erroneous, we were reversed by the Supreme Court, which held that his decision was rationally derived from the agreement. In this same respect, the case of Leechburg Area School District v. Leechburg Education Association, 475 Pa. 413, 380 A.2d 1203 (1977), is also significant. There, too, we reversed the arbitrator and were reversed by the Supreme Court. In Leechburg, our majority opinion2 stated that the arbitrator clearly had misinterpreted the agreement to require the petitioner to give credit for years of teaching experience outside its district. Although Leech-burg may be considered a plurality opinion, the Court was unanimous in its conclusion that we had erred in deciding that the arbitrator’s award did not draw its essence from the agreement. As Judge Blatt, dissenting in Leechburg3 observed:
Although this Court may ‘disagree’ with the arbitrator’s interpretation of the contract, it is not within our power to substitute our judgment for his where a review of the award indicates that it is clearly drawn from the essence of the collective bargaining agreement, and when it does not otherwise evidence a mani*632fest disregard of its provisions. It is my belief that the arbitrator’s award draws its essence from the collective bargaining agreement, and, therefore, should be affirmed.
24 Pa. Commonwealth Ct. at 261, 355 A.2d at 611. Similarly, it is my belief that the instant award draws its essence from the agreement.
I would reverse the court below and reinstate the award of the arbitrator.
Judge Rogers joins in this dissenting opinion.

 Reported at 17 Pa. Commonwealth Ct. 231, 331 A.2d 921 (1975).


 Reported at 24 Pa. Commonwealth Ct. 256, 355 A.2d 608 (1976).


 Judge Crumlish, Jr., joined in the dissenting opinion.